DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response of 8/16/2022 has been received and entered into the application file.  Claims 1-19 and 24-31 are pending, all of which have been considered on the merits. 

Amendments to Claims
	The amendment of 8/16/2022 fails to comply with 37 CFR 1.121(c), as the claims do not show all mark-ups vis-à-vis the prior version.  Specifically, the last line in claim 1 has been amended to insert the word “myosin”, but fails to underline the word.  The response could be considered non-compliant.  However to provide compact prosecution the amendment will be entered and the claims examined.  Future responses that do not comply with 37 CFR 1.121(c) will be held non-responsive.

Priority
	Acknowledgement is made of Applicants’ claim for benefit of prior-filed US Provisional applications 62/854647 (filed 5/30/2019) and 62/744204 (filed 10/11/2018).  
The subject matter of current claims 1-19 and 24-31 are fully supported in both prior-filed provisional applications.  Thus, the effective filing date of the subject matter of current claims 1-19 and 24-31 is considered to be 10/11/2018.

Claim Interpretation
	For clarity of record, the following comments are made regarding claim interpretation:
	Claim 1 requires four active steps.  For purposes of this office action, the steps will be identified/referenced with a lettering system (a)-(d):
	(a) providing at least one muscle sample;
	(b) contacting the at least one muscle sample with a solution containing trypsin at a concentration ranging from 10-8 (w/v) to 10-4 (w/v) (the claim omits the % symbol, however for purposes of compact prosecution, the claim will be interpreted as if it read 10-8% (w/v) to 10-4% (w/v))
	(c) decellularizing the at least one muscle sample to produce a decellularized muscle matrix;
	(d) processing the [decellularized] muscle matrix to produce particulate [decellularized] muscle matrix capable of supporting regeneration of muscle tissue.  
	Steps (b) and (c) must be performed after step (a) and before step (d), but there is no required order between (b) and (c). 
	The claim further limits that steps (b) and (c) are controlled such that about 10-50% of the myosin normally found in the muscle sample (provided in (a)) is retained at least prior to processing in step (d).  Step (d) may result in further reduction of myosin content. The claim does not limit the myosin content of the final muscle implant product.
	 The (c) decellularizing step must result in a decellularized muscle matrix.  The specification defines “decellularized tissue” as “any tissue from which most or all of the cells that are normally found growing in the extracellular matrix of the tissue have been removed” (¶0032).  The paragraph in the specification lists exemplary percentages of cells that must be removed, but these percentages are not part of the definition.  The broadest reasonable interpretation, based on the definition, is a tissue from which greater than 50% of the cells that are normally found growing in the ECM of the tissue have been removed.  In the claim, the phrase as measured with light microscopy does not require an actual step of measuring via light microscopy.  The phrase is understood to mean that the percentage of cell removal can be measured/verified via light microscopy.  
The (d) processing step results in production of a particulate decellularized muscle matrix.  Previously it was held that “particulate matrix” was an oxymoron, as the definition for “particulated” is ‘minute separate particles’, and this contrasted with the definition for “matrix” which is ‘the extracellular substance in which tissue cells (as of connective tissue) are embedded’ (and was thus interpreted as referring to a material that is large enough to support growth of cells thereupon/therein).  However, in light of Applicants’ arguments in the 8/16/2022 reply, and upon reconsideration, the claim interpretation is amended as follows:
	The broadest reasonable interpretation of ‘particulate decellularized muscle matrix’ will be any extracellular matrix material from muscle tissue that is decellularized (as discussed above) and having a size that is reduced compared to native muscle tissue.  The particulate size is not limited to 3 µm to 5,000 µm (the range disclosed at ¶0066 of the specification).   
The claim does now require that step (d) processing results in a matrix capable of supporting regeneration of muscle tissue.  The specification does not definitely link any one or more specific physical property to ‘the ability to support muscle regeneration’.  The specification identifies the full scope of decellularized muscle matrices described therein as capable of regenerating muscle tissue (See, e.g. ¶0008, 0074). Therefore, any particulate decellularized muscle matrix that meets the physical limitations of the instant claims will be considered to inherently be capable of supporting regeneration of muscle tissue.  
The claim does not limit the form of the muscle implant.  The particulate decellularized muscle matrix generated as a result of processing step (d) can read on the muscle implant.  Or the particulate [decellularized] muscle matrix generated as a result of processing step (d) can be further modified to form an implant, such as compressing the particles into a sheet or construct, mixing the particles with a solution or gel, coating the particles onto another implant, etc.  

Claim 12 is directed to a muscle implant prepared according to the method of claim 1.  Claim 12 is written using product-by-process limitations.  Product-by-process limitations are considered only in so far as the method of production affects the structure of the final product.  Products having identical structure, but made by a different process will read on the claimed product.  See MPEP 2113.  In the instant case, the claimed muscle implant is considered to be a product consisting of, or comprising, particulate, decellularized muscle tissue, wherein ‘particulate’ means a size reduced via-a-vis the native tissue.  Note: because claim 1 does not limit the final myosin content following processing step (d), the muscle implant of claim 12 is not limited in terms of myosin content. The implant must be in a form suitable for implantation.  Any tissue meeting these physical requirements is considered inherently capable of supporting muscle tissue regeneration.

	Claim 13 and dependents are drawn to a muscle implant capable of supporting regeneration of muscle tissue comprising trypsin-treated particulate decellularized muscle matrix that contains about 10-50% of the myosin present in unprocessed muscle tissue.  Claim 13 further recites product-by-process limitations regarding the concentration of trypsin used to generate the muscle matrix.  The product-by-process limitations are considered only in so far as the process of production affects the structure of the final product.  In this case, the product is defined as retaining about 10-50% myosin content.  The effect of trypsin is dependent on concentration, enzyme activity and duration of contact.  Description of trypsin concentration, alone, does not limit the final structure of the muscle implant.  

	Claim 18 and dependents are drawn to methods of treating muscle tissue in a patient comprising injecting to the patient a muscle implant [as described in claim 13].  As with claim 13, the product-by-process limitations regarding the concentration of trypsin recited in product-by-process limitations, do not affect the structure of the final product, and thus do not further limit the product used in the claimed method beyond that structure identified in claim 13.  

Status of Rejections/Response to Arguments
RE: Rejection of claims 1-29 under 35 USC 112(b):
	Applicants traverse that “particulate matrix” is an oxymoron and assert the term ‘particulate’ is not limited to particle sizes incapable of individually supporting cell growth on/in.  
	In light of Applicants’ arguments, and upon reconsideration, the previous grounds of rejection over independent claims 1, 13 and 18 are withdrawn. 
	The amendment to claim 8 obviates some, but not all of the previous identified issues.  Claim 8 remains rejected.
	The amendment to claim 24 obviates the basis of the prior rejection.  The rejection is withdrawn. 
The amendment to claim 13 obviates the basis of the prior rejection.  The rejection is withdrawn. 
The amendment to claim 18 obviates the basis of the prior rejection.  The rejection is withdrawn. 
	The amendment to claim 19 obviates the basis of the prior rejection.  The rejection is withdrawn. 
	Cancelation of claims 21-22 renders the prior rejections thereof moot. 

RE: Rejection of claims 1-20 and 23-29 under 35 USC 102(a)(1) over Xu et al: 
	Applicants have traversed the rejections of record on the grounds that Xu et al does not teach the concentration of trypsin recited by the instant claims.
	In response, the concentration of trypsin used is limiting for claim 1 and dependents.  The rejection of claims 1 and dependents thereof is thus withdrawn.
However, the concentration of trypsin used in generating the implant is non-limiting product-by-process limitation for claims 13 and 18 and dependents thereof.  The effect of trypsin is dependent on concentration, enzyme activity and duration of contact.  Description of trypsin concentration, alone, does not limit the final structure of the muscle implant.  
The rejection of claims 12, 13, 18 and dependents thereof are maintained.
	
	Applicants argue Xu et al does not teach the decellularized muscle matrix retains about 10-50% myosin present in unprocessed muscle tissue. 
Per the definition of Xu et al ‘myofibers’ are the rod-like structures involved in muscle contraction and comprise the myosin present in muscle tissue.  Myosin is only present in the rod-like structures involved in muscle contraction (in the ‘myofibers’ as defined by Xu et al).  Therefore, it is reasonable to conclude that the proportion of myofibers retained is equivalent to the proportion of myosin retained.  Xu et al teach that about 20-80% of myofibers are to be retained (including specific values of about 20% and about 30% (See ¶0035)); thus about 20-80%, and specifically about 20% and/or about 30% of myosin will also necessarily be retained in the decellularized particulate muscle matrix of Xu et al.  

Applicants argue Xu et al teaches include embodiments showing that particulate products were ineffective in regenerating muscle tissue in rats. 
In response, Example 3 of Xu et al teaches that Group (1) decellularized particulate muscle matrix retaining myofibers effectively regenerated muscle.  Thus, Xu et al does provide enabling disclosure.  Presence of non-working or unsuccessful test runs does not ruin credibility of Xu et al. 

New/Maintained Objections/Rejections
Claim Objections
	Claims 1, 8, 11, 13, 18, 30 and 31 are objected to for minor informalities:
In claims 1, 11, 13 and 18: The symbol “%” should be inserted in defining the concentration range of the trypsin.  It is clear from the specification that the trypsin concentration is measured in % (w/v) (see ¶0047).  The omission is considered a typographical error. 
	Furthermore, in claim 1 step (c) (lines 5-6) describe production of “a decellularized muscle matrix”.  For consistency the full term “the decellularized muscle matrix” should be used throughout the claim set.  Thus:
Claim 1, lines 7-8 should be amended to “... processing the decellularized muscle matrix to produce particulate decellularized muscle matrix...”
Claim 1, line 9 should be amended to “...in order to retain in the particulate decellularized muscle matrix...”
Claim 8, lines 1 and 3 should be amended to refer to “...the decellularized muscle matrix...” and line 2 should be amended to refer to “to produce particulate decellularized muscle matrix...” 
Claim 30, line 1 should be amended to “...wherein the particulate decellularized muscle matrix retains...”
Claim 31 should be amended to “...processing the decellularized muscle matrix to produce particulate decellularized muscle matrix comprises cryomilling the decellularized muscle matrix.”
Furthermore in claim 18, line 4-5 should be amended to read “...the particulate decellularized muscle matrix having been treated with trypsin ...” and lines 5-6 should be amended to read “...weight by volume and being capable of supporting regeneration...”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8: The metes and bounds of claim 8 remain unclear.  It is understood claim 8 is limiting the processing step to include one or more of blending, cutting, homogenizing or cryofracturing the [decellularized] muscle matrix (generated in step (c)) to result in a particulate [decellularized] muscle matrix.  It is unclear if an additional active step is required to form a particulate muscle implant, or if the claim is saying the particulate [decellularized] muscle matrix is a particulate muscle implant.  Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2015/0282925).
Xu et al teach muscle implants that retain at least some of the myofibers found in muscle tissue prior to processing, methods of making the muscle implants and methods of using the muscle implants (See abstract).
Initially it is noted that Xu et al define “myofibers” as the rod-like structures involved in muscle contraction and comprise proteins such as myosin, troponin, tropomyosin and actinin (See ¶0022).  This is different than the art accepted definition of “myofibers” which is the actual multi-nucleated muscle cells of skeletal muscle.  The definition provided by Xu et al corresponds to the art accepted definition of “myofibrils”.  However, as Xu et al sets forth an explicit definition, the definition of Xu controls for the publication. 
Regarding claims 1, 4, 5, 6, 8, 9, 11 and 30: Xu et al teach preparing the decellularized muscle matrices by:
selecting a suitable sample of muscle tissue, (which reads on a) providing at least one muscle sample),
washing the sample to remove red blood cells and other debris,
exposing the muscle sample to trypsin, (which reads on b) contacting the at least one muscle sample with trypsin),
exposing the muscle sample to a decellularizing solution, (which reads on c) decellularizing the at least one muscle sample to produce at least one decellularized muscle matrix)
contacting the decellularized muscle sample with DNase and/or alpha-galactosidase, (which reads on further contacting the at least one muscle sample with DNase or alpha-galactosidase, respectively).
washing the decellularized muscle sample a second time, and
sterilizing the sample (which reads on further comprising treating the muscle implant to reduce bioburden). 
Xu et al teach the resulting decellularized muscle matrix retains 20-80% of the myofibers found in a muscle sample prior to decellularization and trypsin treatment.  (See ¶0016, more detail at 0040-0059).
Xu et al teach the muscle implant can be further cut, blended, cryofractured or otherwise homogenized to form particulate matrices (which reads on d) processing the muscle matrix to produce particulate matrix, and specifically cutting, homogenizing or cryofracturing the muscle matrix to form a particulate muscle matrix). (See ¶0059).
Xu et al teach the decellularized muscle matrix thereby created (retaining 20-80% of the myofibers in the muscle matrix) is capable of regenerating muscle after implantation in a patient needing muscle repair (See ¶0017, more detail at ¶0064-0066). 

Xu et al differs from the instant claims in two details:
First, Xu et al does not specifically comment on the amount of myosin retained in the final muscle implant. 
Second, while Xu et al teach use of trypsin, they do not teach use of trypsin at the claimed concentration of 10-8% (w/v) to 10-4% (w/v).  
However, Xu et al is found to render obvious the method as currently claimed, including these details for the following reasons: 
Regarding the proportion of myosin retained: Per the definition of Xu et al ‘myofibers’ are the rod-like structures involved in muscle contraction and comprise the myosin present in muscle tissue.  Myosin is only present in the rod-like structures involved in muscle contraction (in the ‘myofibers’ as defined by Xu et al).  Therefore, it is reasonable to conclude that the proportion of myofibers retained is at least roughly equivalent to the proportion of myosin retained.  Xu et al teach that about 20-80% of myofibers are to be retained (including specific values of about 20% and about 30% (See ¶0035)); thus about 20-80%, and specifically about 20% and/or about 30% of myosin will also necessarily be retained in the decellularized particulate muscle matrix of Xu et al.  This retained proportion of myosin meets the limitations of claims 1 and 30.  This is based on inherency.  As the examiner has established a reasonable basis for concluding the myosin content of the muscle implant is the same as the level currently claimed, the burden is shifted to Applicants to show otherwise.   See MPEP 2112.01.
Regarding the trypsin concentration: Xu et al give an exemplary range of 0.02-0.5% (w/v).  However, Xu et al specifically teach that the time of trypsin exposure and/or the concentration of trypsin can be adjusted to control the extent of myofiber removal from the muscle tissue, so as to retain the desired level of myofibers in the muscle matrix after decellularization (See ¶0022).  Given that Xu et al teach that the trypsin concentration is a result effective variable, it would have been prima facie obvious to modify the trypsin concentration to values above and below the disclosed range, including values as low as 10-8% (w/v) trypsin, so long as the duration of trypsin exposure was also adjusted to achieve the desired effect on myofiber retention.  Generally differences in concentration do not support patentability in the absence of a showing of critical or unexpected results.  It is further noted that the trypsin concentration required is dependent on the enzyme activity level of the trypsin solution used.  Overall, the trypsin concentration used is not critical and would have been routinely optimized by one of ordinary skill in the art depending on the duration of the exposure and the enzyme activity level of the trypsin.  

Regarding claim 2: Xu et al teach 2, 3, 4, 5 or more muscle samples can be used to form the muscle implant (See ¶0029).
Regarding claim 3: Xu et al teach the decellularization solution can contain Triton X-100 (which is a trademark for a product known to contain PEG-derivatives) sodium dodecyl sulfate, sodium deoxycholate and/or polyoxyethylene (20) sorbitan monolaurate. 
Regarding claim 7: Xu et al teach the at least one muscle sample used to generate the muscle implant can be from an animal that lacks alpha-galactose moieties (See ¶0031).
Regarding claim 10: Xu et al teach the sterilizing step can involve exposure to e-beam irradiation (See ¶0054).
Regarding claims 24 and 25: Xu et al teach the muscle implants of their disclosure, including the particulated forms, can be used in a surgical procedure, such as repair of abdominal wall defects (See ¶0064).  The abdominal wall is a skeletal muscle.  Therefore Xu et al teach using the particulated muscle implant in repair of skeletal muscle defects, specifically a defect of the abdominal wall.
Regarding claim 31: Xu et al teach the decellularized music matrix can be cut, blended, cryofractured or otherwise homogenized to form particulate matrices.  
Xu et al does not specifically teach cryomilling as a particulating technique.
Official notices is taken that cryomilling was one of several well-known methods to particulate biological material.  Therefore, substitution of cryomilling for cutting, blending, cryofracturing or other homogenization techniques to generate a particulate matrix would have been prima facie obvious to the artisan of ordinary skill at the time the invention was made.  Cryomilling would be known to yield the predictable effect of particulating the decellularized muscle matrix.  

Regarding claims 12-15 and 17: As Xu et al render obvious carrying out the method of claims 1, 7, 9 and 30, Xu et al necessarily also renders obvious the decellularized muscle matrix thereby generated.  The decellularized muscle matrix generated by the modified method of Xu et al meets the limitations of claims 14-15 and 17. 
Regarding claim 16: Xu et al further teach the particulated decellularized muscle matrix can be lyophilized and/or suspended in an aqueous solution (See ¶0035).

Regarding claims 18 and 19: Xu et al teach the muscle implants of their invention can be implanted into a patient to treat various conditions (See ¶0060).  Xu et al specifically teach the particulated decellularized muscle matrix can be injected, as part of an aqueous solution, to fill a void space in a muscle tissue (See ¶0063).  This reads on a method of treatment, comprising injecting into a patient a muscle implant, wherein the muscle implant comprises particulated decellularized muscle matrix containing 20-30% of myosin normally found in an unprocessed muscle sample. 
Regarding claims 26-29: Xu et al teach the muscle implants of their invention can be implanted into a patient for a variety of reasons, including use as a filler after removal of bulk muscle tissue, treatment for a muscle wasting disease (which also reads on reinforcing weakened muscle tissue) and/or to enhance cosmetic appearance of tissue (which reads on enhancing healthy muscle tissue) (See ¶0065-0066). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-19 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (US 20150282925).
	The teachings of Xu et al are set forth above. 
Claims 12, 13 and 18 and dependents thereof describe a muscle implant, per se, or methods of using a muscle implant.  While the claims use product-by-process language to describe how the muscle implant is made, the product-by-process limitations are considered only in so far as they affect the structure of the final product. Prior art products of identical constitution, made by different methods, will still anticipate the claims. 
Regarding claims 12, 13 and 14: Xu et al disclose muscle implant comprising decellularized particulate muscle matrix that retains about 20-80% of myofibers present in natural muscle tissue (including embodiments wherein about 20 or about 30% of the myofiber is retained), said implants being capable of supporting muscle regeneration.  
Regarding the proportion of myosin retained: Per the definition of Xu et al ‘myofibers’ are the rod-like structures involved in muscle contraction and comprise the myosin present in muscle tissue.  Myosin is only present in the rod-like structures involved in muscle contraction (in the ‘myofibers’ as defined by Xu et al).  Therefore, it is reasonable to conclude that the proportion of myofibers retained is equivalent to the proportion of myosin retained.  Xu et al teach that about 20-80% of myofibers are to be retained (including specific values of about 20% and about 30% (See ¶0035)); thus about 20-80%, and specifically about 20% and/or about 30% of myosin will also necessarily be retained in the decellularized particulate muscle matrix of Xu et al.  This retained proportion of myosin meets the limitations of claims 12, 13 and 14.  This is a rejection based on inherency.  As the examiner has established a reasonable basis for concluding inherency, the burden is shifted to Applicants to show otherwise.  See MPEP 2112.01.
Regarding claim 15: Xu et al teach the particulate decellularized muscle matrix can be from an animal that lacks alpha-galactose moieties, thus the resulting muscle implant will lack alpha-galactosidase moieties.
Regarding claim 16: Xu et al further teach the particulated decellularized muscle matrix can be lyophilized and/or suspended in an aqueous solution (See ¶0035).
Regarding claim 17: Xu et al teaches the particulate decellularized muscle matrix can be subject to e-beam irradiation to reduce bioburden.

Regarding claims 18, 19 and 26-29: Xu et al teach the muscle implants of their invention can be implanted into a patient to treat various conditions (See ¶0060).  For the reasons discussed above, the particulate decellularized muscle matrix implants of Xu et al read on the muscle implants described in claims 18 and 19.  Xu et al teach the muscle implants of their invention can be implanted into a patient for a variety of reasons, including treating muscle tissue of a patient, specifically as a filler after removal of bulk muscle tissue, treatment for a muscle wasting disease (which also reads on reinforcing weakened muscle tissue) and/or to enhance cosmetic appearance of tissue (which reads on enhancing healthy muscle tissue) (See ¶0065-0066).  Xu et al  teach the particulated decellularized muscle matrix can be injected, as part of an aqueous solution, to fill a void space in a muscle tissue (See ¶0063).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633